Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19-20, in the reply filed on 5/9/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (WO 2016/127427; page numbers to attached English translation).
Claim 1: Gu et al. discloses a method of manufacturing an electronic device housing (title). The method includes obtaining a monolithic body of RF transparent material (pages 1-2); plating a surface of the body with a nanograin coating to increase structural rigidity of the body (pages 1-2); and removing a portion of the coating at a RF window (pages 1-2).
Claim 2: Gu et al. discloses injection molding the body (page 2).
Claims 3-4: Gu et al. discloses the RF transparent material being ABS (page 1).
Claim 6: Gu et al. discloses etching the RF transparent material before applying a coating material (page 4).
Claim 7: Gu et al. discloses the coating including a metal (page 3).
Claim 9: Gu et al. discloses laser etching the coating (page 4).
Claims 10-12: Gu et al. discloses removal of masking material, plating with the nanograin coating and not removing or penetrating through the RF material (pages 1-3).
Claims 19-20: Gu et al. discloses a method of manufacturing an electronic device housing (title). The method includes injection molding (page 2) to obtain a monolithic body of RF transparent material (pages 1-2); masking a RF window area (pages 2-3); plating a surface of the body with a nanograin coating to increase structural rigidity of the body (pages 1-2); and removing a portion of the material to create a RF window through the coating (pages 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO 2016/127427; page numbers to attached English translation) in view of Bibl et al. (US 2010/0315299).
Gu et al. is silent as to the ABS being fiber-loaded. However, Bibl et al. discloses a method of manufacturing an electronic device housing (title), including fiber-loaded ABS (¶ 44). As taught by Bibl et al., use of fiber-loaded ABS effectively forms a case structure for an electronic device. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized fiber-loaded in the method of manufacturing an electronic device housing of Gu et al. because fiber-loaded ABS effectively forms a case structure for an electronic device, as taught by Bibl et al.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO 2016/127427; page numbers to attached English translation) in view of Cheng et al. (US 2009/0066588).
Gu et al. is silent as to the metal being cobalt. However, Cheng et al. discloses a method of manufacturing an electronic device housing (title), including obtaining a monolithic body of RF transparent material (¶ 54); plating a surface of the body with cobalt to increase structural rigidity of the body (¶¶ 50-52); and removing a portion of the coating at a RF window (¶ 52). As taught by Cheng et al., use of cobalt as a metal coating effectively forms a case structure for an electronic device. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized cobalt in the method of manufacturing an electronic device housing of Gu et al. because cobalt effectively forms a case structure for an electronic device, as taught by Cheng et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754